                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                )     No. 3:18-cv-01400
                                        )
                  v.                    )     (Judge Mannion)
                                        )
$5,430.00 U.S. CURRENCY, AND            )
$12,570.45 SEIZED FROM                  )
COMMUNITY BANK ACCT.                    )
ENDING IN 6994,                         )
                Defendants.             )     (Electronically filed)

          GOVERNMENT=S MOTION TO STAY PROCEEDINGS
                PURSUANT TO 18 U.S.C. ' 981(g)

     COMES NOW, the United States of America, by and through its

attorneys, David J. Freed, United States Attorney for the Middle

District of Pennsylvania, and Jenny P. Roberts, Assistant United States

Attorney, respectfully submits this Motion to Stay Proceedings

Pursuant to 18 U.S.C. ' 981(g), and in support thereof avers the

following:

     1.      On July 16, 2018, the government filed its Complaint for

forfeiture against the following defendant currency, alleging that the

defendant currency was subject to forfeiture pursuant to 21 U.S.C. §

881(a)(6).
           a. $5,430.00 U.S. Currency; and

           b. $12,570.45 seized from Community Bank account ending

              in 6994 in the name of Kurt Moran MD PC.

     2.    On September 27, 2018, Claimant Kurt Moran filed a timely

verified claim to the defendant currency.

     3.    On October 15, 2018, claimant filed an answer to the

Complaint.

     4.    The Drug Enforcement Administration (DEA) is conducting

an ongoing criminal investigation against claimant into his alleged drug

trafficking activities. To date, the investigation of claimant has shown

claimant has a practice of prescribing controlled substances outside the

usual course of professional practice and without a legitimate medical

purpose in violation of 21 U.S.C. § 841, as described in the Complaint.

     5.    The defendant currency was seized as a part of the same

criminal investigation as proceeds of the claimant’s drug trafficking

activities. The government must show the same facts to succeed on

forfeiture in civil case as to prosecute in the criminal case.

     6.    The Court may stay a forfeiture action upon the motion of

either the government or the claimant, if certain conditions are

                                     2
satisfied. Specifically, “[u]pon the motion of the United States, the

court shall stay the civil forfeiture proceeding if the court determines

that civil discovery will adversely affect the ability of the government to

conduct a related criminal investigation or the prosecution of a related

criminal case.” 18 U.S.C. § 981(g)(1). Similarly, ‘[u]pon motion of a

claimant, the court shall stay the civil forfeiture proceeding with respect

to that claimant if the court determines that -- (A) the claimant is the

subject of a related criminal investigation or case; (B) the claimant has

standing to assert a claim in the civil forfeiture proceeding; and (C)

continuation of the forfeiture proceeding will burden the right of the

claimant against self-incrimination in the related investigation or case.”

18 U.S.C. § 981(g)(2).

     7.    Section 981(g)(1) does not require “a particularized showing

of prejudice or specific harm; rather, all that the Court must determine

is whether the civil discovery will interfere with the criminal

investigation.” United States v. One 2008 Audi R8 Coupe Quattro, 866

F. Supp. 2d 1180, 2011 WL 5966383 at *3 (C.D. Cal. Nov. 17, 2011).

Indeed, “more specific disclosure of prejudice through detailed

evidentiary support will only result in the very prejudice to the criminal

                                     3
proceeding that the Government seeks to avoid.” Id. Accordingly,

courts have “routinely issued Section 981(g)(1) stays on the basis of the

Government’s allegations of likely prejudice to the criminal proceeding

caused by the civil discovery.” Id.

     8.    The United States asks that this civil forfeiture case be

stayed in order to protect information that the DEA has obtained in the

course of its related criminal investigation from being prematurely

disclosed to claimant as part of the civil discovery process in this civil

forfeiture case. Here, civil discovery in this civil forfeiture case could

interfere with the DEA’s ongoing criminal investigation and prosecution

of claimant by giving him a potential opportunity to prematurely

ascertain the details of the ongoing criminal investigation and

prosecution. Moreover, the outcome of the criminal prosecution will

likely materially advance the resolution of this civil forfeiture matter.

Other courts have stayed civil forfeiture proceedings where civil

discovery might interfere with an ongoing criminal investigation. E.g.,

United States v. $247,052.54, 2007 WL 2009799, *2 (N.D. Cal. 2007)

(denying claimant’s motion to lift stay because, if discovery were

permitted to proceed in civil forfeiture case, government’s need to

                                      4
depose witnesses would expose witnesses to cross-examination and

would thereby prematurely expose government’s trial strategy for

related criminal prosecution); United States v. All Funds Deposited in

Account No. 200008524845, 162 F. Supp. 2d 1325 (D. Wyo. 2001)

(granting stay of civil forfeiture matter because discovery in that matter

might have interfered with the ongoing criminal investigation); U.S. v.

One Assortment of *66 Seventy–Three Firearms, 352 F.Supp.2d 2, 4

(D.Me.2005) (staying civil case to avoid interference with ongoing

criminal investigation).

     9.    On October 31, 2018, counsel for claimant, advised that

claimant concurs with this motion to stay this civil forfeiture matter

until resolution of pending criminal matter by way of sentencing. The

United States will file a status report every six months to advise the

Court of the status of pending criminal charges.




                                    5
     WHEREFORE, the United States requests a stay of this civil

forfeiture case until resolution of pending criminal matter. The United

States will file a status report every six months to advise the Court of

the status of pending criminal charges. A proposed order is attached.


                             Respectfully submitted,

                             DAVID J. FREED
                             UNITED STATES ATTORNEY

                       By:   /s/ Jenny P. Roberts
                             Jenny P. Roberts
                             Assistant U.S. Attorney
                             235 N. Washington Ave, Ste. 311
                             Scranton, PA 18503
                             Phone: 570-348-2800
                             Fax: 570-348-2037
                             jenny.p.roberts@usdoj.gov
                             PA89330




                                    6
                          CERTIFICATE OF SERVICE

      Pursuant to Standing Order 03-1 and Local Rules 4.2 and 5.7, I

hereby certify that the foregoing document was served through

electronic case filing.

                                Respectfully submitted,

                                DAVID J. FREED
                                UNITED STATES ATTORNEY

                          By:   /s/ Jenny P. Roberts
                                Jenny P. Roberts
                                Assistant U.S. Attorney
                                235 N. Washington Ave, Ste. 311
                                Scranton, PA 18503
                                Phone: 570-348-2800
                                Fax: 570-348-2037
                                jenny.p.roberts@usdoj.gov
                                PA89330
